COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO.02-03-106-CV

  
OMEGA 
CONTRACTING, INC.,                                              APPELLANTS
FABIAN 
CARDENAS, JUAN
TORRES, 
AND RICK MORALES
  
V.
  
NADINE 
MCBRIDE, INDIVIDUALLY                                            APPELLEES
AND 
AS NEXT FRIEND OF
DAMON 
DALE MCBRIDE, AND AS
PERSONAL 
REPRESENTATIVE OF
THE 
ESTATE OF JASON
MCBRIDE, 
DALE LANCE MCBRIDE
AND 
DEBORAH MCBRIDE, JUAN
TORRES, 
DOWDY-FERRY SAND
AND 
GRAVEL COMPANY, ET AL.
  
----------
FROM 
THE 271ST DISTRICT COURT OF WISE COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the “Motion To Dismiss Appeal Of Rick Morales.” It is the 
court’s opinion that the motion should be granted; therefore, we dismiss the 
appeal of appellant Rick Morales. See TEX. 
R. APP. P. 42.1(a)(1), 43.2(f). This case 
shall hereafter be styled “Omega Contracting, Inc., Fabian Cardenas, and Juan 
Torres v. Nadine McBride, Individually and as Next Friend of Damon Dale McBride, 
and as Personal Representative of the Estate of Jason McBride, Dale Lance 
McBride and Deborah McBride, Juan Torres, Dowdy-Ferry Sand and Gravel Company, 
et al.”
        Costs 
of this appeal shall be taxed against party incurring same, for which let 
execution issue.

                                                                  PER 
CURIAM


  
PANEL 
D:   GARDNER, J.; CAYCE, C.J.; and WALKER, J.

DELIVERED: 
January 22, 2004


 
NOTES
1. 
See Tex. R. App. P. 47.4.